ORDER
By Order issued October 14, 2005, the Claim Investigator was directed to prepare an economic loss analysis of this claimant’s unreimbursed allowable expenses.
By memorandum dated September 30, 2005, the Investigator found those losses to total $419.58 in prescription expenses. Her hospital bill was paid through Medicaid, and she sustained no work loss. An award of $419.58 is therefore granted as set out below.
Should the claimant incur additional unreimbursed allowable expenses relating to this incident, they may be submitted to the Court for consideration at that time.
Mary E. Kovar
Rt. 2, Box 280
ShinnstonWV 26341
$419.58